﻿ Mr. President, on behalf of my delegation may I, like the representatives who have preceded me at this podium during this session, express congratulations to you on your well-deserved elevation to the presidency of the General Assembly and pledge to you our whole-hearted support and co-operation.
73. My delegation would also like to take this opportunity to extend a warm welcome to the two German States and to the Commonwealth of the Bahamas on joining the United Nations. It is only three years since Fiji, immediately on attaining independence, joined this august body, but from our brief experience we are convinced that the United Nations will be able to discharge its responsibility under the Charter more effectively the more fully representative it is of all mankind.
74.	As a small country, we are fully appreciative that the greatest virtue of this world forum is that, despite differences in size, wealth and political systems, all countries can come together freely to discuss and consult on a wide range of problems of common concern and to take appropriate measures to resolve them. We have also learned in the short time of our membership that the collective will and wisdom of this world forum can sometimes be frustrated by self-interest, national pride and other weaknesses among its members. With those weaknesses eliminated, the potential for success of this Organization is incalculable.
75.	The demonstration by the United Nations of the advantages of diversity and co-operation is particularly important to Fiji because we have a multiracial society. We believe that differences in race, religion, language and custom can add richness and variety of texture to our composite society. All sections of our multiracial community are accordingly agreed that our future must lie in developing a relationship based on equality, mutual respect, tolerance and understanding. These values are enshrined in our Constitution.
76.	Situated in the South Pacific, Fiji seems remote from the international scene. Indeed, we in the South Pacific have sometimes felt that ours is a neglected region of the world. As world leaders travel to and fro on important missions, one does not hear of them visiting the South Pacific, although our problems are just as varied and as complex as those one may find anywhere. External events can and do have disturbing effects on race relations in Fiji. The expulsion of Asians across frontiers, armed conflicts involving Moslem and Hindu religious communities, and racial tensions in predominantly white communities-these threaten and undermine the success of our policy of multiracial harmony. You, Mr. President, and the representatives present this afternoon need not be reminded of the disruptive effects of the economy of a country such as mine of currency devaluation and revaluation decided on by others without consultation with and apparently without concern about other countries which are likely to be adversely affected. So interwoven are our interests and welfare in an ever-shrinking world that the need for devising and observing agreed international standards in all fields of human endeavour is absolutely vital.
77.	It is, therefore, a matter of great importance to Fiji to look to this world body not only for sympathy and understanding of its problems but also for its determination to set, and to promote the universal observance of, certain practical standards for the benefit of the international community. Surely these standards must include freedom to decide one's destiny, racial equality and harmony, respect for international law and order and a greater realization of the fact that we are all, large and small, interdependent.
78.	Yet it is a sad reflection on the state of world affairs today that, 25 years after the adoption of the Universal Declaration of Human Rights, the dignity of man and basic human rights are still being denied in southern Africa. Political domination based on the perpetration of racial injustice and economic exploitation can only heighten tensions and instability in the area.
79.	The problems of race relations in southern Africa are complex and not easy to solve. It is my delegation's view that a solution based on dialogue and peaceful change can and should be found. In regard to United Nations work relating to southern Africa, my delegation urges that we do not lose patience in the pursuit of solutions by dialogue and other peaceful means. If the South Africans, the Portuguese and the illegal Smith regime appear to have hearts of stone, we would counsel patience, persistence and perseverance as against threats and the use of force. We would counsel that we watch for and exploit to the full any signs of readiness to talk, of softening of hearts and of the slightest change in known positions. In our view, it would be unproductive, and indeed highly dangerous, if we were to consider the use of force as the only means of achieving self-determination and independence in southern Africa. We believe that the United Nations has made and can continue to make a real contribution towards bringing about this beneficial change. It is, therefore, a matter of serious concern that some responsible Members-while declaring in this forum their support for the principles of the United Nations Charter and for the rights of self-determination and independence of dependent peoples, and their opposition to the policy of apartheid-have not in practice adhered to international measures designed to help the oppressed peoples in the area. They have in fact directly and indirectly encouraged the very Governments the United Nations is trying to persuade to abide by internationally accepted principles which we are all pledged and charged by the Charter to pursue.
80.	Another form of injustice which calls for urgent effective and concerted international action is the increasing incidence of acts of politically inspired terrorism against innocent individuals. We refer to the hijacking of commercial aircraft, kidnapping, the use of letter bombs- and other such devices. Fiji will continue to support any internationally agreed preventive measures, and regards this as a matter of the highest priority for the United Nations. However, here again, measures to combat illegal terrorist activities and, indeed, to promote universal respect for international law and order will work only if all nations co-operate in observing them. The sense of urgency and the strong desire to rid the world of terrorist acts should not be permitted to be blunted by the supporters of their perpetrators.
81.	Fiji has on numerous occasions voiced in this Assembly and in other international forums its strong opposition to the continuation of all nuclear-weapon tests in any environment, and in particular nuclear testing in I the atmosphere in the South Pacific. With 300 scattered islands and with limited land resources, Fiji regards the sea and its resources as matters of vital importance in its efforts to improve the quality and standard of life of its people. It is for that reason that Fiji is seeking, at the forthcoming Third United Nations Conference on the Law of the Sea, the recognition by the international community of the special needs and interests of mid-ocean archipelagic States. But it is for the same reason that the Government and people of Fiji have taken very seriously the resumption by France of atmospheric nuclear testing in the South Pacific.
82.	We appreciate that the primary concern of a country must be to safeguard its national security against external aggression, but it must be equally recognized that we are all members of a world community and action taken by one member can impinge on the rights of others. It is, therefore, to be regretted that, as a responsible member of the international community, France has continued to conduct nuclear testing in the atmosphere at a point far removed from its own metropolitan territory, thus endangering the marine resources, health and lives of peoples of the South Pacific region.
83.	The international community has shown its strong opposition to nuclear weapons and nuclear testing in numerous resolutions and various international treaties and in the recurring appearance on the agenda of the General Assembly of items dealing with disarmament and the creation of nuclear-free or peace zones. This year marks the tenth anniversary of the partial test-ban Treaty,  whose basic aim is to end the nuclear arms race and thus eliminate the need for nuclear weapons and their testing. Yet France has ignored the call of the international community for the halting of all atmospheric nuclear-weapon testing in the Pacific or elsewhere, and its call for all States that have not done so to adhere to the partial test-ban Treaty. It has chosen to disregard the terms of an interim injunction granted by the world Court.  At a time when the world community is actively concerned with the law of the sea, France has cordoned off a large area of the high seas far beyond the boundary of the territorial sea of its testing site. This is a dangerous encroachment of the long-standing principle of freedom of the high seas, and when States continue to show a total disregard for accepted international legal norms, it is the world community as a whole that suffers. Only last week, the South Pacific Conference, meeting in Guam, passed a strongly worded resolution in condemnation of these tests and all other nuclear tests. The Secretary-General of the South Pacific Commission was asked by the Conference to transmit the resolution to the Secretary-General of the United Nations for the information of its Members.
84.	It follows that Fiji will welcome the opportunity to discuss with our Pacific neighbours the proposal for a nuclear-free zone in the region as mentioned yesterday by the Prime Minister of New Zealand.
85.	I have already referred to the forthcoming Conference on the Law of the Sea. The issues to be discussed at that Conference are of immediate concern to my country, as indeed to other States, for the seas not only surround us but also join the component islands of Fiji into one nation. My country, as a member of the Committee on the Peaceful Uses of the Sea-Bed and the Ocean Floor beyond the Limits of National Jurisdiction, which is preparing the Conference, is very much aware of the complexity of the issues and the diversity of interests which have dogged the Committee's work. My delegation believes that the Conference can accomplish its complex and difficult task only if all interests groups decide to demonstrate a genuine willingness to resolve the intractable issues facing them. What is necessary on the part of all States is the political will to negotiate and a spirit of co-operation and mutual accommodation. What we look for is not only a sense of realism in the claims to national jurisdiction, but also a willingness on the part of the major maritime Powers to recognize the fact that a new law of the sea is evolving. In our view, the international community must choose to establish a new order of the oceans for the benefit of all, or else risk allowing the present situation to degenerate into a new area of tension, lawlessness and uncontrolled exploitation, from which only the more developed few will benefit.
86.	What the Secretary-General has called the "new balance of prudence", accompanying the detente between the United States and the Soviet Union and between the United States and China, has raised hopes for a more peaceful world. The successful completion of the first phase of the strategic arms limitation talks, the launching of the Conference on Security and Co-operation in Europe and talks on force reductions in Europe, and the presence in our midst of the two German States-these have all borne witness to this new mood. The reduction of fears of survival is an objective which must continue to be pursued.
87.	But what has the detente meant to the international community and to this world Organization in particular?
Military arms expenditures are still rising. Nuclear-weapon tests are still being conducted. The risk of miscalculation and misconception of motives and intentions remains a constant threat to a detente based on a precarious nuclear balance. Because of continuing disagreements among the nuclear Powers, general and complete disarmament has remained an unattainable objective. Real peace has not come to Viet-Nam despite the official cease-fire. American bombing in Cambodia has now ceased, but war continues in that country. The Middle East remains an area of acute tension, and for decades the inhabitants of the region have not known the normal living which it is their birthright to expect and to enjoy. Dialogue has been established between the two Koreas, but no real progress has been achieved in normalizing relations in order to achieve their peaceful reunification.
88.	The recent agreement between India and Pakistan on the future of war prisoners has demonstrated to the world community that a lasting settlement can be brought about only by frank and peaceful dialogue between the parties directly involved. No one can benefit from armed conflicts or confrontations, whatever their outcome; we can all benefit from peace.
89.	The United Nations was set up, according to its Charter, to save succeeding generations from the scourge of war. It has, on many occasions, helped to reduce tension and risk in a conflict situation and to facilitate the re-establishment of dialogue. But because of continuing disagreements among the major Powers, the United Nations peace-keeping operations have been at best a voluntary exercise, and in fact there may perhaps have been situations where the parties concerned have considered a United Nations presence an excuse to avoid serious dialogue.
90.	For countries like my own, the real detente must also embrace increased international co-operation in promoting economic and social development. The existence of widespread conditions of mass poverty, unemployment and underemployment, and of glaring inequalities of income both between and within countries is a potential source of tension in the world today. Permanent peace and stability can, therefore, be achieved only through a new sense of international commitment towards mutual assistance and co-operation.
91.	In this connexion, my delegation would like to express the sincere gratitude of the Government and the people of Fiji for the prompt response of the international community, through this Organization and bilaterally, in providing assistance for hurricane and flood victims in Fiji late last year. This was a clear demonstration to us of a joint and deliberate commitment to assist the less fortunate sections of the international community.
92.	The present session will be the occasion for the first biennial review of the International Development Strategy for the Second United Nations Development Decade, which is geared specifically towards assisting the acceleration of social and economic development in the third world. In this regard, the Strategy lays particular emphasis on the need for increased transfer of resources through both development assistance and trade. But we would prefer to regard the creation of favourable trade conditions and trade itself as the best form of aid; for it is only in increased trade that we can hope to realize our aims through our own efforts, without a sense of external obligation or a continuing heavy dependence on special assistance from outside.
93.	Like many other developing countries, Fiji has a limited home market and its principal exports are two primary commodities, sugar and copra, which are subject to price fluctuations on the open market. Fiji is therefore heavily reliant on foreign trade as the source of essential foreign exchange. It is thus a matter of vital necessity to us that we find assured outlets and secure stable and remunerative prices for our primary exports. Additionally, because of the continuing deterioration in the terms of trade of commodity exports, it is of utmost importance that there should be some direct relative between primary export prices and the price of goods for which they are traded. The study of some mechanism to provide this relativity should be a priority call upon the research agencies of this great Organization.
94.	The current negotiations for the renewal of the international agreement and multilateral trade talks through GATT, and the forthcoming negotiation between the enlarged European Economic Community and the developing associate and associable countries, have a direct bearing on our efforts to improve the quality of life and the economic standards of our people. However, the success of these negotiations will depend ultimately on the attitude taken by the developed countries.
95.	The International Development Strategy, to which we all subscribe, comes out clearly in favour of commodity agreements for assuring equitable and remunerative commodity prices. This is the type of aid we most need. We appreciate that where such agreements involve restricting domestic production-as with beet sugar in Europe-the fear of hardship and unemployment can give rise to powerful sectional opposition in the developed countries. This can be true also when other measures to improve the terms of trade of developing countries involve reducing protection on locally produced goods. But the developed countries have the necessary capital, technology and skill to diversify into alternative lines of production and thereby minimize any loss of employment opportunity. The developing countries have not, and must continue to rely heavily on the export of primary commodities and semi-processed agricultural goods.
96.	The last decade has been a period of very rapid development in the South Pacific. Many Territories in the area have gained independence: first, Western Samoa and Nauru; then, Tonga and Fiji; and now Papua New Guinea will shortly achieve its independence. The Cook Islands are self-governing and Niue Island will achieve this status next year.
97.	Concurrent with this development is the steady growth of a sense of Pacific consciousness among the countries and Territories in the region. It is not so much a birth as a rebirth or rediscovery of old links and ties temporarily broken by the division of the area into metropolitan spheres of influence. This growing spirit .of co-operation has manifested itself both in the establishment of new regional institutions, like the University of the
South Pacific, and in changes within existing regional bodies, like the South Pacific Commission, whereby the Pacific island members now have a far greater say in controlling the organization, including its budget and work programme.
98.	The most exciting recent development is the emergence of the South Pacific Forum, a grouping which grew spontaneously from within the region, bringing together Australia and New Zealand with the independent island countries of the South Pacific in a common endeavour to establish a new free and independent association based on better understanding and more effective co-operation. With this underlying notion the Forum has set up the South Pacific Bureau for Economic Co-operation to try to modify the existing pattern of economic relationships between countries in the region and those outside it.
99.	These are trends which reveal an increasing awareness of common regional interests. They also show that countries in a region, despite wide disparities in their stages of economic development and differences in their ethnic composition, can come together in a partnership to promote the well-being of their peoples. But the essence of this regional relationship is that it is outward-looking.
100.	We believe that peace, security and orderly economic and social progress can be brought about only by all States coming together and pooling their resources for the benefit of mankind. What this requires is not that States should surrender their sovereignty but that they should be outward-looking and that they should regard others on the basis of equality, mutual respect, tolerance and understanding.
101.	What is required is that all the Member States should constantly bear in mind that this great Organization can achieve a great deal more in its international peace and security efforts, in economic and social development and in its other aims only if it has the full and continuous support of all its Members. Where we have failed or have not been effective is where this support has been lacking or inadequate. Thus the call to all Members which want a strong United Nations, more especially to the major Powers and the developed countries, is not only to criticize it for its shortcomings from outside but also to advise and empower their representatives within the Organization to remedy its weaknesses and to give the United Nations their wholehearted support which it so fully deserves.